Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.

Status of Claims
Claims 1, 15-20, 42-49, 51-52, and 54-55 are pending.
The examiner notes that claim 42 is included at the bottom of page 4 of the amended claims as being cancelled (“21-42. (Cancelled)”). However, it then appears as “previously presented” at the top of page 5. The examiner has treated claim 42 as “previously presented” and suggests that the claim listing be corrected so that claims 21-41 are shown as cancelled.

Drawings
In view of the amendments to the drawings, the previous objection to the drawings is hereby withdrawn.
The drawings are newly objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “illumination source…positioned outside the housing” (claims 1 and 54) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 49 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 49, in lines 1-2, the limitation “the plurality of imaging apparatus” lacks sufficient antecedent basis in the claim. The examiner notes that this limitations has been removed from claim 15.
Regarding claim 55, in lines 2-3, the limitation “configured to substantially illumination of out-of-focus regions of the sample” is indefinite because it is not clear what the scope of the claim is intended to be. For purposes of examination, the limitation has been interpreted as “configured to substantially prevent illumination of out-of-focus regions of the sample”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2008/0291532) of record (hereafter Xu), in view of Sirat (US 2013/0176574) of record (hereafter Sirat) and Silberberg et al. (US 2008/0130093) (hereafter Silberberg).
Regarding claim 1, Xu discloses an apparatus for generating structured illumination images, comprising: a housing (see at least Figs. 1A and 9A and paragraph [0074], where the illuminator 100/900 is contained within a housing); imaging optics mounted within the housing and positioned downstream from an illumination source along an illumination path, the imaging optics configured to focus illumination from the illumination source such that an in-focus pattern of light corresponding to a pattern on a photomask disposable therebetween is projected onto a sample (see at least Fig. 1A and paragraph [0032], where the illumination source is 101, the imaging optics include lens 107, 115 is a photomask, and 120 is the sample); a reflector mounted within the housing at a position downstream from the imaging optics and within the illumination path, the reflector configured to reflect the in-focus pattern of light to the sample (see at least Fig. 1A and paragraph [0032], where 109 is a beam splitter that reflects the illumination light to the sample); a sensor (see at least Fig. 1A and paragraph [0032], where 150 is an optical sensor); and mounting features on the housing, the mounting features configured to allow the apparatus to be installed within an imaging system in a self-aligning manner (see at least Figs. 9A and 9c and paragraph [0074], where the illuminator 900 is mounted on a microscope body 904, such that the edges of the housing of the apparatus and the microscope allow for self-aligning), wherein the housing is configured to house at least the imaging optics and the reflector (see at least Fig. 1A).
Xu does not specifically disclose a filter apparatus, comprising one or more filters mounted within the housing, the filter apparatus configured to allow only emissions from the illuminated sample to pass through to a sensor, wherein the housing is configured to house the filter apparatus.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Xu to include the teachings of Sirat so that the apparatus comprises a filter apparatus, comprising one or more filters mounted within the housing, the filter apparatus configured to allow only emissions from the illuminated sample to pass through to a sensor and wherein the housing is configured to house the filter apparatus for the purpose of avoiding contamination of the fluorescence signal by the emission (se at least paragraph [0035] of Sirat).
Xu as modified by Sirat does not specifically disclose that the illumination source is positioned outside the housing.
However, Silberberg teaches a microscope device wherein an illumination source is positioned outside of a housing (see at least Fig. 2 and the abstract, where the light source 12 is outside the housing 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Xu as modified by Sirat 
Regarding claim 51, Xu as modified by Sirat and Silberberg discloses all of the limitations of claim 1.
Xu also discloses that the mounting features are configured to cause the reflector to be positioned within the illumination path at a same position and in a same orientation each time the apparatus is installed within the imaging system (see at least Fig. 9C, where the outer edge of the housing for the apparatus and the microscope line-up to ensure the reflector is position at a same position and same orientation each time).
Regarding claim 52, Xu as modified by Sirat and Silberberg discloses all of the limitations of claim 1.
Sirat also teaches that at least one of the one or more filters is positioned on an emission light path, the emission light path being different than the illumination light path (see at least Fig. 2, where filter 212 is in the emission light path).

Claims 15, 17-19, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 2012/0092461) (hereafter Fisker), in view of Sirat (US 2013/0176574) of record (hereafter Sirat) and Fukuyama (US 2002/0018291) (hereafter Fukuyama).
Regarding claim 15, Fisker discloses a confocal imaging system (see at least the abstract), comprising: an imaging apparatus configured to provide confocal imaging, the imaging apparatus comprising: a housing (see at least Fig. 2 and paragraph [0009]), imaging optics mounted within the housing and positioned downstream from an illumination source along an illumination path, the imaging optics configured to focus illumination from the illumination source such that an in-focus pattern of light originating  from the illumination source and corresponding to a pinhole pattern on a photomask disposable therebetween is projected onto a sample, a reflector mounted within the housing at a position downstream from the imaging optics and within the illumination path, the reflector configured to reflect the in-focus pattern of light to the sample and a reflector mounted within the housing at a position downstream from the imaging optics and within the illumination path, the reflect configured to reflect the in-focus pattern of light to the sample (see at least Fig. 2 and paragraph [0244], where 101 is the illumination source, 130 is the photomask with a pinhole pattern, lenses 150, particularly the right two lenses, are the imaging optics, 170 is the reflector, and 200 is the sample).
Fisker does not specifically disclose a filter apparatus, comprising one or more filters mounted within the housing, the filter apparatus configured to allow only emissions from the illuminated sample to pass through to a sensor.
However, Sirat teaches an optical apparatus comprising imaging optics configured to focus illumination from an illumination source onto a sample; a reflector configured to reflect the illumination to a sample; and a filter apparatus, comprising one or more filters, the filter apparatus configured to allow only emissions from the illuminated sample to pass through to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the confocal imaging system of Fisker to include the teachings of Sirat so that the imaging apparatus comprises a filter apparatus, comprising one or more filters mounted within the housing, the filter apparatus configured to allow only emissions from the illuminated sample to pass through to a sensor for the purpose of avoiding contamination of the fluorescence signal by the emission (se at least paragraph [0035] of Sirat).
Fisker as modified by Sirat does not specifically disclose mounting features on the housing, the mounting features configured to allow the apparatus to be installed within the imaging system in a self-aligning manner.
However, Fukuyama teaches a confocal imaging system (see at least Figs. 2A and 2B and paragraph [0098]) comprising mounting features on the housing, the mounting features configured to allow the apparatus to be installed within the imaging system in a self-aligning manner (see at least Figs. 1 and 2B and paragraph [0092], where the illumination and detection unit 101 can be installed on the microscope device 1 by mounting structures such as those illustrated surrounding the apertures 127 and 128 in Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the confocal imaging system of Fisker as modified by Sirat to include the teachings of Fukuyama so that the imaging apparatus 
Regarding claim 17, Fisker as modified by Sirat and Fukuyama discloses all of the limitations of claim 15.
Fisker also discloses illumination source optics mounted in the housing and configured to focus illumination from the illumination source onto a photomask (see at least Fig. 2, where the first lens of lenses 150 is an illumination source optic that focuses illumination onto a photomask).
Regarding claims 18 and 19, Fisker as modified by Sirat and Fukuyama discloses all of the limitations of claim 15.
Fisker also discloses an illumination source, wherein the illumination source is mounted within the housing (see at least Fig. 2, where 101 is the illumination source).
Regarding claim 45, Fisker as modified by Sirat and Fukuyama discloses all of the limitations of claim 15.
Sirat also teaches that a reflector is a dichroic mirror (see at least paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fisker as modified by Sirat 
Regarding claim 46, Fisker as modified by Sirat and Fukuyama discloses all of the limitations of claim 15.
Fisker also discloses circuits mounted on or within the housing and configured to allow the apparatus to communicate with a control system (see at least Fig. 2, where photomask 130 and lens system 150 can be controlled to change the photomask and to adjust the focus, thus implying circuits mounted within the housing).
Regarding claim 47, Fisker as modified by Sirat and Fukuyama discloses all of the limitations of claim 46.
Fisker also discloses that the circuits are configured to provide information about the apparatus to the control system (see at least paragraphs [0046]-[0052], where the optical sensor provides information).

Claim 20, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 2012/0092461) (hereafter Fisker), in view of Sirat (US 2013/0176574) of record (hereafter Sirat) and Fukuyama (US 2002/0018291) (hereafter Fukuyama) as applied to claims 15 and 18 above, and further in view of Xu et al. (US 2008/0291532) of record (hereafter Xu).
Regarding claim 20, Fisker as modified by Sirat and Fukuyama discloses all of the limitations of claim 18.
Fisker as modified by Sirat and Fukuyama does not specifically disclose that the illumination source is a Light Emitting Diode (LED).
However, Xu teaches an imaging system comprising an illumination source, wherein the illumination source is a Light Emitting Diode (LED) (see at least paragraph [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fisker as modified by Sirat and Fukuyama to include the teachings of Xu so that the illumination source is an LED for the purpose of substituting one known illumination source for another in order to obtain predictable results, such as a lower cost of materials.
Regarding claims 48 and 49, Fisker as modified by Sirat and Fukuyama discloses all of the limitations of claim 15.
Sirat also teaches that the illumination source and filter apparatus are optimized for a particular type of sample dye (see at least paragraphs [0011]-[0013] and [0035], where fluorophores are dyes and the illumination source is chosen to emit a wavelength for a specific fluorophore and the filters are chosen in order to separate the illumination light from the emission light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fisker as modified by Sirat and Fukuyama to include the further teachings of Sirat so that the illumination source and filter .

Claims 16 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 2012/0092461) (hereafter Fisker), in view of Sirat (US 2013/0176574) of record (hereafter Sirat) and Fukuyama (US 2002/0018291) (hereafter Fukuyama) as applied to claim 15 above, and further in view of Furuhashi (JP 07-253547, all citations are to the English language machine translation) of record (hereafter Furuhashi).
Regarding claim 16, Fisker as modified by Sirat and Fukuyama discloses all of the limitations of claim 15.
Fisker also discloses that the photomask can be a mechanical pattern generator that can be changed by rotating a member in the optical path (see at least Fig 2, where photomask 130 is rotatable).
Fisker as modified by Sirat and Fukuyama does not specifically disclose that the housing further comprises an opening to allow a slide comprising a photomask to be inserted into the housing between the illumination source and the imaging optics.
However, Furuhashi teaches an optical system comprising a housing that comprises an opening to allow a slide comprising a photomask to be inserted into the housing between the illumination source and the imaging optics (see at least Fig. 7 and paragraph [0029], where the pinhole 16 is part of the sled 14, which can be inserted and removed from groove 15 in the main body 12).

Regarding claim 42 Fisker as modified by Sirat, Fukuyama, and Furuhashi discloses all of the limitations of claim 16.
Fisker also discloses that the photomask comprises one or more pinhole masks (see at least Fig. 2).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 2012/0092461) (hereafter Fisker), in view of Sirat (US 2013/0176574) of record (hereafter Sirat), Fukuyama (US 2002/0018291) (hereafter Fukuyama), and Furuhashi (JP 07-253547, all citations are to the English language machine translation) of record (hereafter Furuhashi) as applied to claim 42 above, and further in view of Nishiyama et al. (US 2004/0238731) of record (hereafter Nishiyama).
Regarding claim 43, Fisker as modified by Sirat, Fukuyama, and Furuhashi discloses all of the limitations of claim 42.

However, Nishiyama teaches a microscope system comprising one or more pinhole masks that comprise a pattern of pinholes defined by a coordinate system (see at least Fig. 1 and paragraph [0008], where the pinhole mask can be a Nipkow disk with a plurality of pinholes, and any plurality of pinholes can be definite by a coordinate system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fisker as modified by Sirat, Fukuyama, and Furuhashi to include the teachings of Nishiyama so that the one or more pinhole masks comprise a pattern of pinholes defined by a coordinate system for the purpose of creating a pattern of illumination points on the sample, which can be used for confocal microscopy.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 2012/0092461) (hereafter Fisker), in view of Sirat (US 2013/0176574) of record (hereafter Sirat), Fukuyama (US 2002/0018291) (hereafter Fukuyama), and Furuhashi (JP 07-253547, all citations are to the English language machine translation) of record (hereafter Furuhashi) as applied to claim 16 above, and further in view of Xu et al. (US 2008/0291532) of record (hereafter Xu).
Regarding claim 44, Fisker as modified by Sirat, Fukuyama, and Furuhashi discloses all of the limitations of claim 16.

However, Xu teaches an imaging system comprising a photomask on a slide for which a translation apparatus is configured to move the slide (see at least paragraph [0034], where the slide 102 can be mechanically slid, thus translated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fisker as modified by Sirat, Fukuyama, and Furuhashi to include the teachings of Xu so that a translation apparatus is configured to move the slide for the purpose of automating the system. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
The examiner notes that the limitation “as required for capturing a plurality of images needed to produce a composite image” is considered an intended use of the system and is thus given limited patentable weight. As such, the system of Fisker as modified by Sirat, Fukuyama, Furuhashi, and Xu is considered to be capable of meeting the limitation should the user choose to use it in the desired way.

Claims 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 2012/0092461) (hereafter Fisker), in view of Sirat (US 2013/0176574) of record (hereafter Sirat), Fukuyama (US 2002/0018291) (hereafter Fukuyama), and Silberberg et al. (US 2008/0130093) (hereafter Silberberg).
Regarding claim 54, Fisker discloses a confocal imaging system (see at least the abstract), comprising: an imaging apparatus configured to provide confocal imaging, the 
Fisker does not specifically disclose a filter apparatus, comprising one or more filters mounted within the housing, the filter apparatus configured to allow only emissions from the illuminated sample to pass through to a sensor, wherein the housing is configured to house the filter apparatus.
However, Sirat teaches an optical apparatus comprising imaging optics configured to focus illumination from an illumination source onto a sample; a reflector configured to reflect the illumination to a sample; and a filter apparatus, comprising one or more filters, the filter apparatus configured to allow only emissions from the illuminated sample to pass through to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the confocal imaging system of Fisker to include the teachings of Sirat so that the imaging apparatus comprises a filter apparatus, comprising one or more filters mounted within the housing, the filter apparatus configured to allow only emissions from the illuminated sample to pass through to a sensor and wherein the housing is configured to house the filter apparatus for the purpose of avoiding contamination of the fluorescence signal by the emission (se at least paragraph [0035] of Sirat).
Fisker as modified by Sirat does not specifically disclose mounting features on the housing, the mounting features configured to allow the apparatus to be installed within the imaging system in a self-aligning manner.
However, Fukuyama teaches a confocal imaging system (see at least Figs. 2A and 2B and paragraph [0098]) comprising mounting features on the housing, the mounting features configured to allow the apparatus to be installed within the imaging system in a self-aligning manner (see at least Figs. 1 and 2B and paragraph [0092], where the illumination and detection unit 101 can be installed on the microscope device 1 by mounting structures such as those illustrated surrounding the apertures 127 and 128 in Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the confocal imaging system of Fisker as 
Fisker as modified by Sirat and Fukuyama does not specifically disclose that the illumination source is positioned outside the housing.
However, Silberberg teaches a microscope device wherein an illumination source is positioned outside of a housing (see at least Fig. 2 and the abstract, where the light source 12 is outside the housing 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fisker as modified by Sirat and Fukuyama to include the teachings of Silberberg so that the illumination source is positioned outside the housing for the purpose of making the apparatus modular and allow for easy replacement of the illumination source.
Regarding claim 55, as best understood by the examiner, Fisker as modified by Sirat, Fukuyama, and Silberberg discloses all of the limitations of claim 54.
Fisker also discloses a photomask with the pinhole pattern, the photomask being configured to substantially prevent illumination of out-of-focus regions of the sample (see at least Fig. 2 and paragraph [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872